



Exhibit 10.2




ENVISION HEALTHCARE CORPORATION
RESTRICTED SHARE UNIT AWARD AGREEMENT


THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of __________________ (the “Grant Date”), between Envision
Healthcare Corporation, a Delaware corporation, together with its subsidiaries
(the “Company”), and NAME (the “Grantee”), under the [Company’s 2014 Equity and
Incentive Plan][Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan],
as amended (the “Plan”). Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Plan.


WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units (“Restricted Share Units” or “RSUs”), each of which
represents the right to receive one share of the Company’s common stock, no par
value per share (a “Share”), upon certain terms and conditions as set forth
herein; and


WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Restricted Share Units to the Grantee as provided
herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.Grant of Restricted Share Units.


(a)The Company hereby grants to the Grantee an award (the “Award”) of #
Restricted Share Units on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan. A bookkeeping account will be maintained
by the Company to keep track of the RSUs and any dividend equivalents that may
accrue as provided in Section 5.


(b)The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the expiration of the Restricted Period applicable to the
RSUs as provided in Section 2 hereof.


2.Restricted Period.


(a)Definition. Except as provided herein and subject to such other exceptions as
may be determined by the Committee in its discretion, the “Restricted Period”
for the Award means the period that begins on the Grant Date and expires with
respect to one-third of the RSUs on each of the first three anniversaries of the
Grant date (each such date, a “Vesting Date”), but only if the Grantee has
remained in service with the Company continuously until the applicable Vesting
Date.


(b)Termination of Employment. Except as provided in Section 2(c), Section 2(d),
Section 2(e) or as otherwise provided by the Committee, if the Grantee’s
employment with the Company terminates for any reason during the Restricted
Period applicable to any RSUs, the Grantee shall forfeit all rights with respect
to all such RSUs with respect to which the applicable Restricted Period has not
ended as of such date, and all rights of the Grantee to such RSUs and any
dividend equivalents accrued thereon shall terminate, without further obligation
on the part of the Company.







--------------------------------------------------------------------------------





(c)Death or Disability. Notwithstanding Section 2(b), in the event of Grantee’s
termination of employment due to death or Disability during the Restricted
Period, the Restricted Period shall end with respect to any RSUs with respect to
which the Restricted Period has not yet terminated and that have not otherwise
been canceled hereunder and the Vesting Date with respect to such RSUs shall be
the date of such termination due to Grantee’s death or Disability. For purposes
of this Agreement, “Disability” shall have the meaning set forth in the Plan
with respect to Awards not subject to Section 409A of the Code, if otherwise
permitted under Section 409A of the Code.


(d)Retirement. Notwithstanding Section 2(b), and unless otherwise provided by
the Committee:


(i)In the event of Grantee’s termination of employment due to Retirement during
the Restricted Period, the Restricted Period shall end with respect to any RSUs
with respect to which the Restricted Period has not yet terminated and that have
not otherwise been canceled hereunder, and the Vesting Date with respect to such
RSUs shall be the date of such termination due to Grantee’s Retirement;


(ii)For purposes of this Agreement:


(1)“Early Retirement” means the Grantee’s voluntary termination of employment
with the Company prior to the Grantee’s 65th birthday, but only in accordance
with any applicable early retirement policy adopted by the Company from time to
time;


(2)“Normal Retirement” means the Grantee’s voluntary termination of employment
with the Company on or after the Grantee’s 65th birthday;


(3)“Retirement” means Normal Retirement or Early Retirement;


(e)Change in Control. Upon the occurrence of a Change in Control:


(i)In the event the entity surviving the Change in Control (the “Successor”)
assumes the Award granted hereby, (1) the Restricted Period shall not otherwise
be affected, (2) the provisions of this Section 2 shall continue to apply, and
(3) notwithstanding Section 2(b), in the event the Grantee’s employment with the
Successor is terminated without Cause by the Successor, or for Good Reason by
the Grantee, prior to the expiration of the Restricted Period, any unvested RSUs
shall immediately thereupon vest (and the Restricted Period with respect thereto
shall immediately terminate) and be settled in accordance with Section 3;


(ii)In the event the Successor does not assume the Award granted hereby, the
Restricted Period shall end immediately prior to the Change in Control with
respect to any RSUs that have not yet vested or been forfeited by the Grantee
and the RSUs shall be settled in accordance with Section 3 or otherwise prior to
the Change in Control.


(iii)For purposes of this Agreement, unless otherwise defined in any other
contractual agreement between Grantee and the Company, “Good Reason” means any
of the following actions, without the Grantee’s express prior written approval:
(1) there is a material diminution in the nature or the scope of the Grantee’s
authority and responsibilities; (2) there is a material diminution in the
Grantee’s rate of base salary or overall compensation (for reasons other than
Company performance or stock price); (3) the Company changes the principal
location in which Grantee is required to perform services outside a twenty (20)
mile radius of such location without Grantee’s consent. “Good Reason” shall
exist only if (A) Grantee notifies the Company of the existence of the





--------------------------------------------------------------------------------





condition that otherwise constitutes Good Reason within ninety (90) days of the
initial existence of the condition, (B) the Company fails to remedy the
condition within forty-five (45) days following its receipt of Grantee’s notice
of Good Reason and (C) the Grantee separates from service from the Company due
to the condition within twelve (12) months of the initial existence of such
condition. For purposes of this definition, “Company” includes any Successor and
any Subsidiary or Affiliate of a Successor.


(f)Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any RSUs, at such times and upon such
terms and conditions as the Administrator shall determine.


3.Settlement of RSUs upon Lapse of Restricted Period. The Grantee shall be
entitled to the settlement of the RSUs covered by this Agreement following the
end of the Restricted Period applicable to such RSUs pursuant to Section 2(a),
Section 2(c), Section 2(d) or Section 2(e), as applicable (such date, the
“Settlement Date”). Such settlement shall be made as promptly as practicable
following the Settlement Date (but in no event later than the thirtieth day
following the Settlement Date), through the issuance to the Grantee (or to the
executors or administrators of Grantee’s estate in the event of the Grantee’s
death) of a stock certificate (or evidence such Shares have been registered in
the name of the Grantee with the relevant stock agent) for a number of Shares
equal to the number of such vested RSUs and any Dividend Equivalent Units that
may have accrued pursuant to Section 5 hereof; provided, that any cash-based
dividend equivalent rights granted pursuant to Section 5 hereof and any
fractional Dividend Equivalent Units shall be paid in cash when (and only if)
the RSUs to which they relate settle to the Grantee. The Grantee may receive,
hold, sell or otherwise dispose of any such Shares issued in settlement of the
RSUs hereunder free and clear of any restrictions imposed under the Plan or this
Agreement. Notwithstanding the foregoing, the Committee may instead settle the
RSUs with a payment of cash to the Grantee (or to the executors or
administrators of Grantee’s estate in the event of the Grantee’s death) in an
amount equal to the Fair Market Value of the Shares as of the Settlement Date
that would otherwise have been issued pursuant to this Section 3. In the event
that there are any fractional RSUs that became vested, such fractional RSUs
shall be settled through a cash payment equal to such fraction multiplied by the
Fair Market Value of one Share on the Settlement Date. No fractional shares of
Company Common Stock shall be issued in respect of the RSUs.


4.Withholding Obligations. Except as otherwise provided by the Committee, upon
the settlement of any RSUs subject to this Award, the Company shall reduce the
number of Shares (and the amount of cash, in the case of cash-based dividend
equivalent rights) that would otherwise be issued to the Grantee upon settlement
of the Award by a number of Shares having an aggregate Fair Market Value on the
date of such issuance (or cash, if applicable) equal to the payment to satisfy
the minimum withholding tax obligation (or such other amount established by the
Committee in its sole discretion that shall not result in adverse accounting
treatment of the Award) of the Company with respect to which the Award is being
settled.


5.Dividend Rights. The Grantee shall receive dividend equivalent rights in
respect of the RSUs covered by this Award at the time of any payment of
dividends to stockholders on Shares. At the Company’s option, the RSUs will be
credited with either (a) additional Restricted Share Units (the “Dividend
Equivalent Units”) (including fractional units) for cash dividends paid on
Shares by (i) multiplying the cash dividend paid per Share by the number of RSUs
(and previously credited Dividend Equivalent Units), and (ii) dividing the
product determined above by the Fair Market Value of a Share, in each case, on
the date the dividend record date, or (b) a cash amount equal to the amount





--------------------------------------------------------------------------------





that would be payable to the Grantee as a stockholder in respect of a number of
Shares equal to the maximum number of RSUs (and previously credited Dividend
Equivalent Units) that could be settled hereby as of the dividend record date;
provided, that cash-based dividend equivalents shall be paid unless the
Committee affirmatively elects to pay Dividend Equivalent Units. The RSUs will
be credited with Dividend Equivalent Units for stock dividends paid on Shares by
multiplying the stock dividend paid per Share by the number of RSUs (and
previously credited Dividend Equivalent Units) outstanding and unpaid on the
dividend record date. Each Dividend Equivalent Unit shall have a value equal to
one Share. Each Dividend Equivalent Unit or cash dividend equivalent right will
vest and be settled or payable at the same time as the RSU to which the dividend
equivalent right relates. For the avoidance of doubt, no dividend equivalent
rights shall accrue under this Section 5 in the event that any applicable
adjustments pursuant to Section 7 hereof provide similar benefits.


6.No Right to Continued Employment. This Agreement shall not be construed as
giving Grantee the right to be retained in the employ of the Company, and the
Company may at any time dismiss Grantee from employment, free from any liability
or any claim under the Plan.


7.Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.2 of the Plan) affecting the Company, or the
financial statements of the Company, or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan.


8.Restriction on Transfer; No Rights as Stockholder.  The RSUs are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise), other than by will or by the laws
of descent and distribution to the estate of the Grantee upon the Grantee’s
death or, with the prior approval of the Company’s General Counsel or the
Committee, estate planning transfers.  Any purported transfer in violation of
this Section 5 shall be void ab initio. The Grantee shall have no rights as a
stockholder of the Company with respect to any Shares covered by the RSUs prior
to the issuance of such Shares, except for dividend equivalents provided under
Section 5.


9.Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.


10.Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.


11.Recoupment Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, the Company may require the Grantee to return Shares
(or the value of such Shares when originally released to Grantee), cash dividend
equivalents paid and any other amount required by law or by applicable Company
policy to be returned, in the event that such repayment is required in order to
comply with the Company’s clawback or recoupment policy as then in effect or any
laws or regulations relating to restatements of the Company’s publicly-reported
financial results, whether





--------------------------------------------------------------------------------





or not such clawback or recoupment policy was in effect on the same or different
terms on the Grant Date.


12.Authorization to Share Personal Data. Grantee authorizes the Company or any
Affiliate of the Company that has or lawfully obtains personal data relating to
the Grantee to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.


13.Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.


14.Notices. All notices required to be given under this Grant shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.


To the Company:        Envision Healthcare Corporation
1A Burton Hills Boulevard
Nashville, Tennessee 37215
Attn: Chief Human Resources Officer


To the Grantee:
The address then maintained with respect to the Grantee in the Company’s
records.



15.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


16.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.


17.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.


18.Section 409A. Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the RSUs to be made to the
Grantee pursuant to this Agreement is intended to qualify as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations and this
Agreement shall be interpreted consistently therewith. However, in any
circumstances where the settlement of the RSUs may not so qualify, the Committee
shall administer the grant and settlement of such RSUs in strict compliance with
Section 409A of the Code.





--------------------------------------------------------------------------------





Further, notwithstanding anything herein to the contrary, to the extent that
this Award constitutes a deferral of compensation for purposes of Section 409A
of the Code (i) no RSU payable upon the Grantee’s termination of service shall
be settled, unless Grantee’s termination of service constitutes a “separation
from service” within the meaning of Section 1.409A-1(h) of the Treasury
Regulations and (ii) if at the time of a Grantee’s termination of employment or
service with the Company and all “service recipients” (as defined in the
applicable provision of the Treasury Regulations), the Grantee is a “specified
employee” as defined in Section 409A of the Code, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of service is necessary in order to prevent the imposition
of any accelerated or additional tax under Section 409A of the Code, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Grantee) to the minimum extent necessary to
satisfy Section 409A of the Code until the date that is six months and one day
following the Grantee’s termination of employment or service with the Company
(or the earliest date as is permitted under Section 409A of the Code), if such
payment or benefit is payable upon a termination of employment or service. Each
payment pursuant to this Agreement constitutes a “separate payment” for purposes
of Section 409A of the Code.


19.Acceptance of Restricted Share Units and Agreement. Grantee has indicated his
or her consent and acknowledgement of the terms of this Agreement pursuant to
the instructions provided to the Grantee by or on behalf of the Company. The
Grantee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the RSUs under this Agreement, agrees to be bound by
the terms of both this Agreement and the Plan. Grantee and the Company each
agrees and acknowledges that the use of electronic media (including, without
limitation, a clickthrough button or checkbox on a website of the Company or a
third-party administrator) to indicate the Grantee’s confirmation, consent,
signature, agreement and delivery of this Agreement and the RSUs is legally
valid and has the same legal force and effect as if the Grantee and the Company
signed and executed this Agreement in paper form. The same use of electronic
media may be used for any amendment or waiver of this Agreement.


IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit Award
Agreement to be duly executed effective as of the day and year first above
written.


 
ENVISION HEALTHCARE CORPORATION
 
 
By:
 
 
 
Name:
Christopher A. Holden
Title:
President and Chief Executive Officer
 
 
 
GRANTEE:
 
 
 
 
 
Name






